Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 5/10/2021. Amendments to the Claims, as well as Remarks have been received and considered by the examiner. Claim 4 has been cancelled. Claims 1-3, and 5-10 are currently pending.

Response to Amendment
	Applicant's amendments and arguments are sufficient to overcome the rejections/objections in the Office action of 3/16/2021. Accordingly, the rejections/objections have been withdrawn. 

EXAMINERS AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Byung Cheol Kwak on 6/8/2021, finalizing on 6/11/2021, and 6/17/2021.

The application has been amended as follows:
Claim 1:
Lines 14-15, “wherein the second clutch is provided to allow power shifted in the transmission unit to be transmitted to the rotating ring before transmitted to the main shaft” has been 

Claim 5:
Line 1, “The powertrain apparatus of claim 1” has been amended as -- The powertrain apparatus of claim 2 - -.


Claim 6:
Lines 3-4, “sleeve is moved in opposite directions from a neutral state to be engaged with from each other.” has been amended as -- sleeve is moved in opposite directions from a neutral state. - -.

Allowable Subject Matter
Claims 1-3, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art does not anticipate or render obvious the combination of limitation of claim 1, including, inter alia, 
“a rotating ring rotatably mounted on the main shaft through the first clutch; and
a second clutch provided to select either a state where the rotating ring is connected to the transmission unit or a state where the rotating ring is connected to a selected driveshaft of the two driveshafts, wherein the second clutch is provided to allow power shifted in the transmission unit to


See for example, the prior art of record, and newly cited: US 20130331227 (Kato), 20120203412 (Nakamura), and 20110306458 (Eo). Each of the power train apparatus in the respective publications arguably provide: “a second clutch provided to select either a state where the rotating ring is connected to the transmission unit or a state where the rotating ring is connected to a selected driveshaft of the two driveshafts, wherein the second clutch is provided to allow power shifted in the transmission unit to
be transmitted to the rotating ring before transmitted to the main shaft”, but do not such a rotating ring which is “ring rotatably mounted on the main shaft through the first clutch”, in combination with the remaining features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D/Examiner, Art Unit 3655         

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655